Order unanimously reversed, without costs, and petition granted. Memorandum: The record on this appeal overwhelmingly supports the petition seeking an adjudication that Julius P. is an *742abandoned child and that parental rights be terminated. In a proceeding alleging abandonment there is no requirement that petitioner show “diligent efforts” to encourage and foster interests between separated parents and the child (Social Services Law, § 384-b, subd 5; Matter of Ulysses T., 87 AD2d 998). The voluntary placement instrument signed by respondent did not enlarge the statutory duty. (Appeal from order of Monroe County Family Court, Maas, J. — termination of parental rights.) Present — Doerr, J. P., Boomer, Green, O’Donnell and Schnepp, JJ.